   Case 16-20893-tnw          Doc 52     Filed 05/03/21 Entered 05/03/21 09:09:11             Desc Main
                                         Document Page 1 of 2



                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF KENTUCKY
                            COVINGTON DIVISION


IN RE: David L Napier                                                Case Number: 16-20893
       Debtor



                            NOTICE OF FINAL CURE PAYMENT


        The Chapter 13 Trustee gives notice pursuant to Rule 3002.1(f) that the trustee has paid in full

the amount required to cure the PREPETITION default and any postpetition default provided for in the

plan as set forth in the creditor's proof of claim:

Creditor Name                             Account #        Court Claim # Claim Amount Amount Paid
US BANK NA                                 1243                   2-1         $17,058.43       $17,058.43
% RUSHMORE LOAN MGMNT SRVCS
LLC
P O BOX 52708
IRVINE, CA 92619-2708

        If the debtor contends that the final cure payments have been made other than as noted above,

the debtor, by counsel, may file and serve the Notice required by Rule 3002.1(f).

        The trustee further gives notice that pursuant to Rule 3002.1(g), within 21 days after service of

this Notice, the creditor shall file and serve on the debtor, debtor's counsel, and the trustee a statement

indicating (1) whether it agrees that the debtor has paid in full the amount required to cure the default on

the claim, and (2) whether the debtor is otherwise current on all payments consistent with 11 U.S.C. §

1322(b)(5). The statement shall itemize the required cure or postpetition amounts, if any, that the

creditor contends remain unpaid as of the date of the statement. The statement shall be filed as a

supplement to the creditor's proof of claim and is not subject to Rule 3001(f).
  Case 16-20893-tnw         Doc 52     Filed 05/03/21 Entered 05/03/21 09:09:11            Desc Main
                                       Document Page 2 of 2

                                    CERTIFICATE OF SERVICE

It is hereby certified that a true copy of the Notice of Final Cure was mailed on 5/3/2021 to the persons

indicated either by mail or electronically.

                                                            /s/ Beverly M. Burden
                                                            Beverly M. Burden, Chapter 13 Trustee
                                                            Ky Bar ID: 09330
                                                            P O Box 2204
                                                            Lexington, KY 40588-2204
                                                            notices@ch13edky.com
                                                            859-233-1527

David L Napier                                              PLUMMER, MICHAEL E.
2409 Warren Street                                          Served Electronically Via ECF
Covington, KY 41014


US BANK NA
% RUSHMORE LOAN MGMNT SRVCS LLC
P O BOX 52708
IRVINE, CA 92619-2708



US BANK NA
% RUSHMORE LOAN MGMNT SRVCS LLC
P O BOX 55004
IRVINE, CA 92619-2708
